JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.01 par value, ofPerceptron, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:March 7, 2016 MOAB PARTNERS, L.P. By Moab Capital Partners, LLC, its Investment Adviser By: /s/ Michael M. Rothenberg Name: Michael M. Rothenberg Title: Managing Director MOAB CAPITAL PARTNERS, LLC By: /s/ Michael M. Rothenberg Name: Michael M. Rothenberg Title: Managing Director /s/ Michael M. Rothenberg MICHAEL M. ROTHENBERG
